PER CURIAM.
This cause is before us on appeal from a judgment and sentence adjudicating appellant guilty of escape and sentencing him to 15 years of imprisonment. The issue raised is whether the trial court erred in failing to give the Standard Jury Instructions concerning the essential elements of the crime of escape. We affirm.
Although the trial judge deviated from the Standard Jury Instruction regarding escape, he sufficiently articulated the elements of escape as set forth in Section 944.40, Florida Statutes (1983). See Johnson v. State, 252 So.2d 361 (Fla.1971); *410Williams v. State, 243 So.2d 215 (Fla. 3d DCA 1971).
As stated in State v. Bryan, 287 So.2d 73, 75 (Fla.1973), “[w]hat is important is that sufficient instructions — not necessarily academically perfect ones — be given as adequate guidance to enable a jury to arrive at a verdict based upon the law as applied to the evidence before them.”
Accordingly, the judgment below is affirmed.
BOOTH, C.J., and JO ANOS, J., concur.
ZEHMER, J., dissents without written opinion.